Citation Nr: 0733136	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  03-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as the result of an undiagnosed 
illness.  

2.  Entitlement to service connection for a left knee 
disability, to include as the result of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the knees.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

These issues were previously before the Board in January 2004 
and April 2006, at which times they were remanded for 
additional development.  They have now been returned to the 
Board.  


FINDING OF FACT

The veteran has congenital hypermobility syndrome of the 
knees, with hyperlaxity of the ligaments, which has not been 
shown to have been subject to a superimposed disease or 
injury in service.   


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service and a right knee disability may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2007).  

2.  A left knee disability was not incurred in or aggravated 
by active service and a left knee disability may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the claimant's claims a 
letter dated in March 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination on 
several occasions, most recently in September 2006.  
38 C.F.R. § 3.159(c)(4) (2007).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Finally, since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The veteran seeks service connection for a bilateral knee 
disability, to include as secondary to an undiagnosed 
illness.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his disability began 
during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  [This 
date was recently extended to December 31, 2011.  See 71 FR 
75672 (Dec. 18, 2006).]  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2007).  

Objective indications of chronic disability include either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (2007).  Further, a 
chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3) (2007).  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a) (2007).  Service connection under § 3.317 may also 
be awarded for certain medically unexplained chronic 
multisymptom illnesses, such as chronic fatigue syndrome.  
38 C.F.R. § 3.317(a)(2) (2007).  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) (2007), however, if there is affirmative evidence 
that an undiagnosed illness: (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2007).  

The veteran was without disability of either knee when he was 
examined and accepted for military service in June 1989.  In 
January 1997, the veteran sought treatment for a 24 hour 
history of left knee pain after injuring the joint climbing 
onto a flatbed truck.  On physical evaluation his left knee 
was positive for swelling, limitation of motion, and edema.  
He was given medication and a limited duty profile for 5 
days, and told to return as needed.  Also in January 1997, 
the veteran reported, on orthopedic consultation, a recent 
history of bilateral knee pain.  His knee pain was noted to 
increase with running.  On physical examination his knees 
were tender to palpation, and crepitus was present with 
motion.  Range of motion was full.  The provisional diagnosis 
was of bilateral knee pain, and he was afforded a course of 
physical therapy.  March 1995 and January 1998 periodic 
medical examinations were negative for any abnormality of the 
lower extremities, including the veteran's knees.  However, 
in March 1995, he reported a history of a broken right leg in 
1984, prior to any period of active military service.  

In September and October 1997, military examiners afforded 
the veteran a Comprehensive Clinical Evaluation Program 
(CCEP) examination for Persian Gulf veterans.  At that time, 
he reported a history of chronic joint pain, to include his 
knees.  His joint pain was noted to have arisen within 3 
months of his Gulf War service, and had been present for more 
than 3 years.  The veteran reported his joint pain was 
present most of the time, but currently resulted in minimal 
impairment.  His joint pain was worse after physical 
activity.  A family history of rheumatoid arthritis in his 
mother was noted.  On examination, his lower extremities were 
without clubbing, cyanosis, or edema, and his knee joints 
displayed no effusion or inflammation.  Strength and reflexes 
were within normal limits.  X-rays of his knees were within 
normal limits, with no destructive processes evident.  The 
final impression was of joint pain, likely secondary to 
physical activity.  

Following service separation, a VA orthopedic examination was 
afforded the veteran in April 2001.  He reported a dull pain 
in the knees since approximately 1991.  His knee pain 
increased with use, but was responsive to medication.  
Physical examination of the knees revealed no deformity, 
effusion, or tenderness to palpation.  Range of motion 
revealed hyperextension to 15 degrees and flexion to 160 
degrees.  Mild crepitus was present bilaterally.  All 
ligaments were intact.  Sensation was intact in the lower 
extremities.  The final diagnosis was of hypermobility of the 
knees.  

Another VA orthopedic examination was afforded the veteran in 
January 2005.  He reported a history of bilateral knee pain 
since 1991.  No history of traumatic injury was noted.  On 
physical examination the veteran's knees revealed good range 
of motion, with flexion to 140 degrees and extension to -3 
degrees beyond neutral.  Medial joint line tenderness was 
evident along the right knee, but not the left.  Lachman's 
sign and anterior and posterior drawer's tests were negative 
bilaterally.  His knees were stable to varus and valgus 
stress.  Grind test was positive.  Patellofemoral syndrome 
was suspected.  A January 2005 X-ray of the veteran's knees 
revealed normal alignment of the knees, with preservation of 
the joint spaces.  No fractures, soft tissue abnormalities, 
or foreign bodies were visible.  

The veteran was again afforded VA orthopedic examination in 
October 2005.  Bilateral knee pain, responsive to medication, 
was reported.  However, he denied any swelling of the knees, 
and stated he was able to perform activities of daily living.  
Physical examination revealed his knees to be without 
effusion or crepitus.  However, some mild tenderness over the 
medial joint line was present bilaterally.  His medial and 
lateral collateral ligaments were within normal limits.  
Drawer's test was negative.  The impression was of bilateral 
knee pain/polyarthralgia of unknown etiology.  In the 
examiner's opinion, the veteran's bilateral knee pain was 
"less likely as not caused by or as a result of his active 
service."  

Most recently, the veteran underwent VA examination by a VA 
physician in September 2006.  He again reported bilateral 
knee pain since approximately 1990.  His primary symptom was 
stiffness in the knee joints in the morning.  His knee pain 
increased with use, but was responsive to medication.  He 
denied using a cane, knee brace, or other aid to stabilize 
either knee, and denied any history of knee surgery.  On 
objective evaluation, the veteran's gait was normal.  The 
knees were without effusion, erythema, or edema.  Anterior 
and posterior drawer's and McMurray's signs were negative.  
Range of motion testing revealed 112 degrees flexion on the 
right and 123 degrees on the left, with 15 degrees 
hyperextension bilaterally.  X-rays of the knees were normal, 
without joint mass, spur, suprapatellar effusion, or change 
since the prior study.  The final impression was of bilateral 
knee strain due to hypermobility syndrome.  His hypermobility 
of the knees and hyperlaxity of the ligaments resulted in his 
bilateral knee pain due to strain.  This disability was 
"less likely" related to any knee problems in service, and 
in fact was a congenital problem which was neither caused nor 
aggravated by his military service, according to the 
examiner.  

The veteran has also received VA outpatient treatment for his 
bilateral knee pain.  He first sought treatment in February 
2001, when recurrent bilateral knee pain was noted.  
Degenerative joint pain, uncontrolled, was diagnosed.  

As an initial matter, the Board must determine if service 
connection for bilateral knee disabilities due to an 
undiagnosed illness is warranted.  Central to any claim under 
38 C.F.R. § 3.317 is the presence of a disability which, 
"[b]y history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317(a)(1)(ii) (2007).  However, according to 
several VA examination reports, including the most recent of 
September 2006, the veteran has a known clinical diagnosis 
for his bilateral knee disorder, hypermobility syndrome.  As 
the veteran's bilateral knee joint pain can be explained by a 
known clinical diagnosis, service connection for such 
disability as a result of an undiagnosed illness under 
38 C.F.R. § 3.317 is not warranted.  

Nevertheless, the Board must also consider if the veteran's 
bilateral knee disability began or was aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In the present case, after 
consideration of all evidence of record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for a disability of either knee.  The 
veteran has not presented competent evidence of onset or 
aggravation of a chronic knee disability during active 
military service, or manifestation of such a disability to a 
compensable degree within a year thereafter.  While the 
veteran did have trauma to his left knee in January 1997, 
that injury appears to have been acute and transitory, with 
no indication in the medical record of any permanent and 
chronic residuals, as a January 1998 periodic medical 
examination was negative for any left knee injury or 
disability and no examiner has related a current bilateral 
knee disorder to this injury.  Additionally, while the 
veteran's reports of chronic bilateral knee pain are noted in 
his service medical records, VA examiners have diagnosed 
hypermobility syndrome of the knees, with hyperlaxity of the 
ligaments, a congenital disorder which existed prior to 
service.  

Under 38 C.F.R. § 3.303(c), congenital or developmental 
defects are not diseases or injuries within the meaning of VA 
laws and regulations.  VA's General Counsel, in a 
precedential General Counsel Opinion, reasoned that the term 
"disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term 
"defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, 
and concluded that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin.  VAOPGCPREC 82-90 (1990) (originally issued 
as VA General Counsel Opinion 1-85 (Mar. 5, 1985)).  The 
opinion advised that when a disease is of a congenital, 
developmental, or familial nature, VA adjudicators are 
justified in finding that such disease by its very nature 
preexisted service and entitlement to service connection 
should turn on the question of whether manifestations of the 
disease in service constituted aggravation of the condition.  
However, with respect to congenital or developmental defects, 
the General Counsel held that while it was clear that such 
conditions may not be service connected because they are not 
diseases or injuries under the law, many such defects can be 
subject to superimposed disease or injury during an 
individual's military service; service connection may then be 
warranted for the resultant disability.  Id.  

However, in the present case, a VA physician found no 
evidence of that there was superimposed injury during the 
veteran's military service.  The most recent VA examiner 
clearly stated, upon review of the record, that the veteran's 
current bilateral knee disorder (hypermobility of the knee 
and hyperlaxity of the ligaments which have resulted in his 
bilateral knee pain due to strain) was not related to the 
veteran's military service.   In the absence of competent 
evidence to the contrary, service connection for a disability 
of either knee must be denied.  

The veteran has alleged that his current disabilities of the 
knees had their onset during active military service.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of either 
knee, to include as secondary to an undiagnosed illness.  The 
competent evidence of record does not reflect onset or 
aggravation of a knee disability during military service.  
Rather, the veteran was found to have a pre-existing 
congenital defect of the knees which was not subject to 
superimposed injury during service resulting in a current 
disorder.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right knee 
disability, to include as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for a left knee disability, 
to include as due to an undiagnosed illness, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


